DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 12/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6 and 8 have been amended.
Claim 6-9  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0001]-[0010]) that the need to better manage assisted living facilities during the coronavirus pandemic. So a need exists to organize these human interactions by administering a residential care facility using the steps of “setting up a magnetic stripe access ID key, designating a facility's real-time risk status, deploying a scoring program, implementing touch-free facilities,” etc.  Applicant’s method/system administers a residential care facility and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Claim(s) 6-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 6 and 8 is/are directed to the abstract idea of “administering a residential care facility,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0010]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, 
Claim(s) 6 and 8 is/are directed to the abstract idea of “administering a residential care facility,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0010]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 6-9 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method/system for performing the steps of “setting up a magnetic stripe access ID key, designating a facility's real-time risk status, deploying a scoring program, implementing touch-free facilities,” etc., that is “administering a residential care facility,” etc. The limitation of “setting up a magnetic stripe access ID key, designating a facility's real-time risk status, deploying a scoring program, implementing touch-free facilities,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 6-9 recite an abstract idea. 
The claim(s) recite(s) in part, method/system for performing the steps of “setting up a magnetic stripe access ID key, designating a facility's real-time risk status, deploying a scoring program, implementing touch-free facilities,” etc., that is “administering a residential care facility,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 6-9 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. magnetic strip access ID card, dashboard (Applicant’s Specification [0043], [0062]), etc.) to perform steps of “setting up a magnetic stripe access ID key, designating a facility's real-time risk status, deploying a scoring program, implementing touch-free facilities,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. magnetic strip access ID card, dashboard) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. magnetic strip access ID card, dashboard). At paragraph(s) [0043], [0062], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “magnetic strip access ID card, dashboard,” etc. to perform the functions of “setting up a magnetic stripe access ID key, designating a facility's real-time risk status, deploying a scoring program, implementing touch-free facilities,” etc. The recited “magnetic strip access ID card, dashboard,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological 
Dependent Claims
Dependent claim(s) 7 and 9 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 7 and 9 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 7 and 9 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 7 and 9 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 6 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. 111 (US 2011/0126111), in view of Mathews (US 2018/0197626), further in view of White et al. (US 10,923,216), further in view of Chaurasia et al. (US 2021/0390812).

CLAIM 6  
As per claim 7, Gill et al. 111 disclose: 
System (Gill et al. 111, [0014] system) for administering a residential care facility to resist infection transmission, comprising:
an access ID key card for each entrant of the facility (Gill et al. 111, [0140] Integration with building control and card access systems, [0141] Access Card Provisioning and De Provisioning, [0143] Integration with radio frequency identification (RFID) technology, sensors and control systems, [0156] enables alert enterprise system 100 to interact with physical systems, such as but not limited to Physical Access Card Systems)
facility's real-time risk status (Gill et al. 111, Figure 13 Risk Level: High, Figure 16 Risk Status, [0015] single analytic dashboard, [0087] real-time monitoring, [0095] Customer Billing, [0348] risk status, [0472] lockdown),
a real-time dashboard showing facility's real-time risk status, wherein the risk status has an impact on a severity of infection security protocols to be enforced, wherein the risk status is correlated to resident billing (Gill et al. 111, Figure 13 Risk Level: High, Figure 16 Risk Status, [0015] single analytic dashboard, [0087] real-time monitoring, [0095] Customer Billing, [0348] risk status, [0472] lockdown) and 
wherein the real-time dashboard is configured to allow Department of Social Service to share alerts across a geographic area and share expert recommendations to the facility (Gill et al. 111, [0119] helps in tracking down the risk to a particular geographical location, [0183] assess the situation of geographic data at any location in real-time, be alerted (e.g. by visual, SMS, email) of a situation)
a scoring program deploying a scoring system to quantify infection control effectiveness in the facility, wherein the scoring program generates a score based on ingress control, PPE preparedness, transmission resistance processes, disinfection protocols, isolation rooms, and family-friendly access protocols in the facility, and wherein the score is correlated to Risk Level: High, Figure 16 Risk Status, Violations by Compliance and Level, [0095] Customer Billing, [0348] risk status, [0472] lockdown).


Gill et al. 111 fail to expressly disclose:
magnetic stripe ID card, wherein the key card contains data comprising an access cardholder's identification and health status 
wherein the magnetic stripe access ID key card.


However, Mathews teaches:
magnetic stripe ID card, wherein the key card contains data comprising an access cardholder's identification and health status (Matthews, [0020] MDC card….holds the patient’s Medical records containing pertinent medical tests….the DOB and address can be written to a magnetic strip., [0021] The card may have a magnetic strip… A person’s medical information is encoded …on the strip.) 
wherein the magnetic stripe access ID key card (Matthews, [0020] MDC card….holds the patient’s Medical records containing pertinent medical tests….the DOB and address can be written to a magnetic strip., [0021] The card may have a magnetic strip… A person’s medical information is encoded …on the strip.).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “magnetic stripe ID card, wherein the key card contains data comprising an access cardholder's identification and health status,” and “wherein the magnetic stripe access ID key card ,” etc. as taught by Mathews within the method as taught by the Gill et al. 111 with the motivation of providing digitized individual medical record to enable effective and timely transmission of patient health records (Mathews, [0002]-[0004]).

Gill et al. 111 and Mathews fail to expressly teach:
a health status granted by a nurse attesting to healthiness of the access cardholder
health status, wherein the health status of a resident access cardholder is granted by a licensed professional attesting to healthiness of the access cardholder, wherein the health status of a credentialed professional is self-certified.


However, White et al. teach:
a health status granted by a nurse attesting to healthiness of the access cardholder (White et al., col 13, ll 41-42 HHS may be implemented in part at a medical clinic, facility or hospital; col 13, ll 46-47 a medical clinic may communicate test results to certification component 4)
health status, wherein the health status of a resident access cardholder is granted by a licensed professional attesting to healthiness of the access cardholder, wherein the health status of a credentialed professional is self-certified (White et al., col 6, ln 24 self-perform a health test, col 13, ll 41-42 HHS may be implemented in part at a medical clinic, facility or hospital; col 13, ll 46-47 a medical clinic may communicate test results to certification component 4, col 20, ln 17 self-authentication).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a health status granted by a nurse attesting to healthiness of the access cardholder,” and “health status, wherein the health status of a resident access cardholder is granted by a licensed professional attesting to healthiness of the access cardholder, wherein the health status of a credentialed professional is self-certified,”etc. as taught by Scott with the method as taught by Gill et al. 111 and Mathews with the motivation of providing nursing homes the ability to regularly test employees before allowing them access to the premises (White et al., col 1, ll 39-41).

Gill et al. 111 and Mathews and White et al. fail to expressly teach:
is interlinked with an automated sliding doors security system to control access to each resident room
wherein the access can be revoked if the access cardholder develops unsafe medical symptoms, wherein the access can be restricted following the facility's real-time risk status, and wherein a scanner outside each resident room can scan for the N-95 face mask, gloves, other PPE to allow or disallow the opening of the sliding door when the ID key card is swiped.


However, Chaurasia et al. teach:
is interlinked with an automated sliding doors security system to control access to each resident room (Chaurasia et al., Figure 1 62 Access Control Cont., 64 Access Control Unit, 36c Security Sensor, Figure 2 110 Building Access System, Figure 3, [0101] access control system 200) 
wherein the access can be revoked if the access cardholder develops unsafe medical symptoms, wherein the access can be restricted following the facility's real-time risk status, and wherein a scanner outside each resident room can scan for the N-95 face mask, gloves, other PPE to allow or disallow the opening of the sliding door when the ID key card is swiped (Chaurasia et al., Figure 3, Figure 4, Figure 6, Figure 16 710 PPE Detection Models, 708 Detect PPE in the regions identified by previous step, [0042] monitoring PPE compliance, [0085] It is further contemplated that the controller 116 may be configured to use the video stream to detect whether the person 158 is wearing a face mask or other required personal protective equipment (PPE), [0096] PPE checks).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “is interlinked with an automated sliding doors security system to control access to each resident room,” and “is interlinked with an automated sliding doors security system to control access to each resident room,” etc. as taught by Chaurasia et al. with the method as taught by Gill et al. 111 and Mathews and White et al. with the motivation of limiting the spread of diseases within a building (Chaurasia et al., [0003]).

CLAIM 7   
As per claim 9, Gill et al. 111, Mathews and White et al. teach the system of claim 8 and further disclose the limitations of:
wherein the facility's real-time risk status comprises a "Green" status implying free socialization, a "Yellow" status implying restricted socialization and constrained family visitation, and a "Red" status implying strict control and isolation rooms being used (Gill et al. 111, Figure 16 Risk Status, [0348] risk status).



Examiner Note: The risk status taught by Gill et al. 111 is capable of implying that a "Green" InfeXCONTM status implies free socialization, a "Yellow" InfeXCONTM status implies restricted socialization and constrained family visitation, and a "Red" InfeXCONTM status implies strict control and isolation rooms being used.  

CLAIMS 8-9 
As per claims 8-9, claims 8-9 are directed to a method. Claims 8-9 recite the same or similar limitations as those addressed above for claims 8-9. Claims 8-9 are therefore rejected for the same reasons set forth above for claims 6-7.

Response to Arguments
Applicant’s arguments filed 12/12/2021 with respect to claims 6-9 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/12/2021.
Applicant’s arguments filed on 12/12/2021 with respect to claims 6-9 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Gill et al. 111, Mathews and White et al. do not render obvious the present invention because Gill et al. 111, Mathews and White et al. do not disclose “facility's real-time risk status, and health status, wherein the health status of a resident access cardholder is granted by a licensed professional attesting to healthiness of the access cardholder, wherein the health status of a credentialed professional is self-certified, wherein the magnetic stripe access ID key card is interlinked with an automated sliding doors security system to control access to each resident room, wherein the access can be revoked if the access cardholder develops unsafe medical symptoms, wherein the access can be restricted following the facility's real-time risk status, and wherein a scanner outside each resident room can scan for the N-95 face mask, gloves, other PPE to allow 
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 6 and 8 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Gill et al. 111, Mathews and White et al. to the amended limitations are addressed in the above Office Action. 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “magnetic strip access ID card, dashboard” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “magnetic strip access ID card, dashboard” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.
Hardware Elements
Applicant’s claims elements either individually or as an ordered combination do not transform Applicant’s claims into a patent eligible application of the abstract idea. Applicant’s claims do not impose any meaningful limit on the method of collection, organization, grouping and storage of data. Rather the magnetic strip access ID card, 
Step Elements 
The step elements of Applicant’s claims, “setting up a magnetic stripe access ID key, designating a facility's real-time risk status, deploying a scoring program, implementing touch-free facilities,” are each themselves abstract, being mental processes akin to data collection or analysis. Considered as an ordered combination, these steps merely repeat the abstract idea of administering a residential care facility. But transformation of an abstract idea into a patent-eligible claim “requires more than simply stating the abstract idea while adding the words “apply it” (Alice). Here, the elements of the claims, either individually or as an ordered combination, do not amount to “significantly more than a patent upon the ineligible concept itself.” (Alice). Accordingly, Applicant’s clams fail to recite an inventive concept. Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Eswara et al. (US 2021/0391089) disclose methods and systems for reducing a risk of spread of an illness in a building.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626